The Northern Trust Company 50 South LaSalle Street Chicago, IL 60603 (312) 630-6000 October 9, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Williams Capital Management Trust 1933 Act Registration No. 333-98485 1940 Act Registration No. 811-21186 Ladies and Gentlemen: As the administrator and on behalf of Williams Capital Management Trust (the “Trust”), we are transmitting for electronic filing pursuant to Rule 17g-1(g) under the Investment Company Act of 1940, as amended (the “1940 Act”): A copy of the Trust’s fidelity bond and riders thereto issued by St. Paul Fire and Marine Insurance Company (the “Bond”) covering the one-year period beginning September 30, 2013; and A copy of the resolutions adopted at a meeting of the Trust’s Board of Trustees held on September 12, 2013, at which a majority of the Trustees who are not “interested persons” of the Trust, as defined under Section 2(a)(19) of the 1940 Act, approved the amount, type, form and coverage of the Bond. The premium on the Bond has been pre-paid for a term of one-year beginning on September 30, 2013. Sincerely, /s/ Marcia
